NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DINA MARIBEL LUNA-RAMIREZ,                      No.    19-70780

                Petitioner,                     Agency No. A098-112-383

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Dina Maribel Luna-Ramirez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen.

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review.

      The BIA did not abuse its discretion in denying Luna-Ramirez’s untimely

motion to reopen where she failed to establish prima facie eligibility for relief. See

Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1228 (9th Cir. 2016) (the BIA may deny

a motion to reopen for failure to establish prima facie eligibility for the relief

sought).

      PETITION FOR REVIEW DENIED.




                                           2                                     19-70780